Case 1:19-cv-01608-JDB Document 1-3 Filed 06/03/19 Page 1 of 2

Court Services and Offender Supervision Agency
for the District of Columbia
Office of the General Counsel

 

April 22, 2019

Attorney Gideon Cooper
Gideon, Cooper & Essary

315 Deaderick Street, Suite 1100
Nashville, TN 37238

Re: Claim of Estate of Paavola, CSOSA Case #2019352
Dear Mr. Cooper:

I am writing to advise you of the Agency’s determination of the claim you filed on behalf of
your client, Lana M. Paavola and the Estate of Joel D. Paavola, pursuant to the Federal Tort
Claims Act (FTCA), 28 U.S.C. §§ 2671, et seq. Upon careful consideration of your claim, the
various supporting documents you have provided the Agency, and the prevailing law, we have
determined that your claim is denied because there is no evidence to suggest your client
experienced a compensable loss as the result of negligence on the part of any Court Services and
Supervision Agency or Pretrial Services Agency employee.

Since the Agency has denied your claim, you have the right to file a lawsuit in the appropriate
United States District Court. You must do so no later than six (6) months after the date of the
mailing of this notification. You may also seek reconsideration of the Agency’s decision any
time prior to the end of the six-month period during which you may file an action in court.

The point of contact for this response is Assistant General Counsel Kwadwo Kankam, I may
be reached at 202.220.5352 or by e-mail at Kwadwo.Kankam@csosa.gov.

Sincerely,

/s/
Kwadwo Kankam
Assistant General Counsel

800 North Capitol Street, 7" Floor, Washington, DC 20002 EXHIBIT

Voice; (202) 220-5355 Fax: (202) 442-1963 y
‘Bo
Case 1:19-cv-01608-JDB Document 1-3 Filed 06/03/19 Page 2 of 2

CERTIFICATE OF SERVICE

I certify that the foregoing FTCA denial letter was sent via the below means on this 22"¢ day of

April 2019, to the following:

Gideon, Cooper, & Essary, PLC
315 Deaderick Street, Suite 1100
Nashville, TN 37238

CJ@GideonCooper.com
Blake@GideonCooper.com

Counsel for Plaintiffs.

/s/
Kwadwo Kankam, Esq.
Marvelle Butler, Esq.
Tiffany Butler, Esq.

Agency Representatives

800 North Capitol Street, 7" Floor, Washington, DC 20002
Voice: (202) 220-5355 Fax: (202) 442-1963
